Citation Nr: 1228889	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-29 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1977 to 
October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated November 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Roanoke, Virginia.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The issues of service connection for sleep apnea and right and left knee disorders were previously remanded by the Board in July 2011 for further evidentiary development of obtaining a VA medical opinion for sleep apnea and a bilateral knee disorder.  This was accomplished, and the claims were readjudicated in a June 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Symptoms of sleep apnea were chronic in service.

2.  Symptoms of sleep apnea have been continuous since service separation.

3.  The Veteran's currently diagnosed sleep apnea is related to active service.

4.  The Veteran did not sustain a left or right leg injury or disease in service.  

5.  Left and right knee disorder symptoms were not chronic in service.

6.  Left and right knee disorder symptoms have not been continuous since service separation.

7.  Arthritis did not manifest to a compensable degree within one year of service separation.

8.  The Veteran's currently diagnosed left and right knee disabilities are not related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely January 2007 and September 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in December 2007 and August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Neither the Veteran nor hers representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist  with respect to obtaining a VA examination or opinion with respect to the issues of sleep apnea and right and left knee disorders has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

During the April 2011 Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claim, including the need for a nexus to service for the Veteran's disabilities.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) (2011).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Sleep Apnea

The Veteran contends that he has sleep apnea, and that this disability originated in service and has continued since that time.  The Veteran has stated that he still has symptoms of sleep apnea, which are only controlled by use of a continuous positive airway pressure (CPAP) machine.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise on the question of whether the Veteran's sleep apnea symptoms were chronic in service.  The Veteran's service treatment records are negative for any complaints or treatment for sleep apnea; however, the Veteran submitted lay statements from fellow service members who reported that the Veteran was always falling asleep during the day at inappropriate times.  In a May 2009 statement, a service member who shared a barracks with the Veteran in service reported that the Veteran would snore very loudly and would wake up gasping for air.  In a June 2011 lay statement, the Veteran's spouse reported that beginning in service he would snore very loudly when he slept and would also stop breathing throughout the night.  The Veteran's spouse reported that those symptoms continued after the Veteran separated from active duty service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v, 6 Vet. App. at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran's sleep apnea symptoms were chronic in service. 

The Board finds that the weight of the evidence demonstrates that symptoms of sleep apnea have been continuous since service separation in October 2000.  In a May 2006 private treatment record, the Veteran's spouse reported that for many years the Veteran had stopped breathing during his sleep.  The private examiner reported the Veteran had a history of loud snoring, witnessed apneas, occasional restless legs, and daytime sleepiness.  During the April 2011 Board personal hearing, the Veteran testified that in service he was always tired during the day and that his spouse would she him awake after he had stopped breathing.  

A necessary element for establishing service connection is evidence of a current disability.  The Board also finds that the Veteran has a current diagnosis of obstructive sleep apnea.  The Veteran's VA treatment records and lay statements document complaints and treatment for sleep apnea, subsequent to the Veteran filing his claim for service connection for sleep apnea in January 2007.  In a 
May 2006 private treatment record, the Veteran was diagnosed with obstructive sleep apnea.  In the August 2011 VA sleep apnea examination, the Veteran was diagnosed with obstructive sleep apnea.  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's sleep apnea is related to active service.  In the August 2011 VA sleep apnea examination, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's sleep apnea was less likely than not related to his active duty service.  The VA examiner reasoned that the Veteran was not diagnosed with sleep apnea during service and that there were no documented symptoms of sleep apnea in service.  

The Board finds that the August 2011 VA opinion is of little probative value.  The August 2011 VA examiner provided a nexus opinion based on the absence of treatment for sleep apnea in service, but did not comment on the Veteran's credibly reported symptoms of sleep apnea in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  The Board also finds that the August 2011 VA examiner based his opinion on an inaccurate factual basis, stating that the Veteran did not have sleep apnea symptoms in service.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis as having no probative value).  

The Board finds that there is competent evidence of a relationship between the Veteran's currently diagnosed sleep apnea and active service.  Specifically, the Veteran reported and testified under oath to chronic symptoms of loud snoring, witnessed apneas, occasional restless legs, and daytime sleepiness in service and that he has experienced those same symptoms since service separation.  The same symptoms formed the later diagnosis of sleep apnea.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, on the basis of chronic sleep apnea symptoms in service, and chronic and continuous symptoms of sleep apnea that were later diagnosed as such, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Service Connection for Left and Right Knee Disorders

The Veteran contends that he has left and right knee disorders that began during active service.  During the current claim, the Veteran asserted that he twisted his left knee in service.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a knee injury or disease in service, and did not experience chronic left or right knee disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for any knee injury or disease.  The evidence in this case includes the clinical evaluation at the March 2000 service separation examination that found normal "lower extremities."  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that left and right knee disorder symptoms have not been continuous since service separation, including no arthritis to a compensable degree within one year of service separation.  As arthritis was not diagnosed during one year after service, and the Veteran did not even credibly complain of knee pain or symptoms of arthritis within one year of service separation, there is no basis for a grant of presumptive service connection for arthritis of either knee.  38 C.F.R. §§ 3.307, 3.309.  With regard to continuity of symptoms after service, the evidence of record shows no findings, diagnosis, or treatment for any left or right knee disorder following service separation in October 2000 until 2004.  The absence of post-service findings, diagnosis, or treatment after service for four years until 2004 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic left or right knee disorder symptoms in service or continuous symptoms of a left or right knee disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had left and right knee disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of left and right knee disorder symptoms in service and continuous left and right knee disorder symptoms since service, made in the context of the January 2007 claim of service connection (disability compensation) for left and right knee disorders, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic left and right knee disorder symptoms in service and continuous post-service left and right knee disorder symptoms are inconsistent with the service treatment record evidence and the findings at the service separation examination in March 2000.  In the January 2007 claim of service connection, the Veteran wrote that he injured his left and right knees in service on December 23, 1985; however, a contemporaneous service treatment record dated December 23, 1985 reflects only a left ankle injury and does not reflect any right or left knee injury.  An August 1988 service treatment record reflects left calf pain after running; however, in the April 2011 Board personal hearing the Veteran testified that his left knee was not involved.  

The Veteran's recent statements of chronic left and right knee disorder symptoms in service and continuous left and right knee disorder symptoms since service are also inconsistent with the Veteran's own histories and the findings reflected in VA and private treatment records.  VA treatment records dated from July 2004 to January 2005 do not reflect any report of an in-service right or left knee injury or disease, chronic left or right knee disorder symptoms in service, or continuous left or right knee disorder symptoms since service separation.  Private treatment records dated from July 2004 to January 2005 do not reflect any report of an in-service right or left knee injury or disease, chronic left or right knee disorder symptoms in service, or continuous left or right knee disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a left or right knee injury or disease in service, chronic left or right knee disorder symptoms in service, or continuous left or right knee disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Other evidence tending to show that left and right knee disorder symptoms have not been continuous since service separation includes the April 2008 VA treatment record, where the Veteran reported a twisting left knee injury in service in the 1980's that resolved without treatment.  The Veteran also reported no history of knee pain.  The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of left or right knee disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service injury or symptoms and post-service symptoms regarding a left or right knee disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in November 2006 did not include or mention a left or right knee disorder; the first time the Veteran had asserted left and right knee injuries during service and continuous left and right knee disorder symptoms since service was in January 2007.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection, but did not mention left or right knee disorder symptoms at that time.  This suggests to the Board that there was no pertinent left or right knee disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 2006 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left or right knee disorder at the time of the November 2006 claim, when viewed in the context of his action making other claims for compensation, may reasonably be interpreted as indicative of the lack of left or right knee disorder symptomatology at the time he filed the claim or belief that any knee disorder did not begin in service and was not related to service.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left and right knee disabilities are not related to his active service.  In an April 2008 private medical opinion, the private examiner opined that the Veteran's patellofemoral arthritis in both of his knees may have been precipitated by an extended period of active duty assignments.  In a May 2011 VA medical opinion, the VA examiner opined that it was difficult to say if any specific injury caused the Veteran's left and right knee disabilities, but that it was fair to say that a career in the Marine Corps would have added to any condition that the Veteran may have developed.  

In an August 2011 VA opinion, the VA examiner opined that the Veteran's left and right knee disabilities were less likely than not (less than 50 percent probability) related to service.  The VA examiner reasoned that the Veteran did not exhibit any left or right knee disorder symptoms in service and that there was no left or right knee disorder symptoms for years after service and the Veteran was not diagnosed with osteoarthritis of the knees until 2004.  

The Board finds that the April 2008 private and May 2011 VA opinions are of little probative value.  In the April 2008 private opinion report, the private examiner opined that the Veteran's patellofemoral arthritis in both of his knees may have been precipitated by an extended period of active duty assignments.  In the 
May 2011 BA opinion, the VA examiner opined that it was difficult to say if any specific injury caused the Veteran's left and right knee disabilities, but that it was fair to say that a career in the Marine Corps would have added to any condition that the Veteran may have developed.  The Board notes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  See Warren, 6 Vet. App. at 6; Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this are of no probative value for or against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The weight of the competent evidence demonstrates no relationship between the Veteran's current left or right knee disorders and his military service, including no credible evidence of continuity of symptomatology of a left or right knee disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current left or right knee disability to service, the only probative nexus opinion on file, in August 2011, weighs against the claim.  The August 2011 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a left or right knee disorder to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left and right knee disorders, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for sleep apnea is granted.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


